                                                                                      FI LED
                                                                                  IN CLERK'S OFFICE
                                                                             U.S. DISTRICT COURT E.D.N.Y.

                                                                             *      JUL 08 2019        *
SLR:LDM:MMO                                                                   LONG ISLAND OFFICE
F.#2018R00109


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------X
UNITED STATES OF AMERICA                            ORDER OF FORFEITURE

       - against-                                   19 CR 175 (SJF)

BRIAN S. OFSIE,

                         Defendant.

-----------------X
               WHEREAS, on or about April 29, 2019, BRIAN S. OFSIE (the "defendant"),

entered a plea of guilty to the offense charged in the sole count above-captioned Information,

charging a violation of 18 U.S.C. § 1349; and

               WHEREAS, pursuant to 18 U.S.C. §§ 982(a)(2) and 982(b)(l), the defendant has

consented to the entry of a forfeiture money judgment in the amount of two hundred thousand,

dollars and zero cents ($200,000.00) (the '"Forfeiture Money Judgment"), as property, real or

personal, constituting, or derived from, proceeds obtained directly or indirectly as a result of his

violation of 18 U.S.C. § 1349, and/or as substitute assets, pursuant to 21 U.S.C. § 853(p).

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED, on consent, by and

between the United States and the defendant as follows:

               1.      The defendant shall forfeit to the United States the full amount of the

Forfeiture Money Judgment, pursuant to 18 U.S.C. §§ 982(a)(2) and 982)(b)(l), and 21 U.S.€.

§ 853(p).
                 2.     All payments made towards the Forfeiture Money Judgment shall be made

by a money order, or a certified or official bank check, payable to the "United States Marshals

Service" with the criminal docket number noted on the face of the check. The defendant shall

cause said check(s) to be delivered by overnight mail to Asset forfeiture Paralegal Brian Gappa at

the United States Attorney's Office, at 610 Federal Plaza, 5th Floor, Central Islip, New York 11722.

The Forfeiture Money Judgment shall be paid as follows (i) one hundred thousand dollars and

no cents ($100,000.00) to be paid within 60 days after the defendant's guilty plea, and (ii) the

remaining balance of $100,000 shall be paid no later than April 1, 2020 (the "Due Dates").

                 3.     Upon entry of this Order of Forfeiture ("Order"), the United States Attorney

General or his designee is authorized to conduct any proper discovery in accordance with Fed. R.

Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title to the monies paid by the

defendant to satisfy the Forfeiture Money Judgment following the Court's entry of the judgment

of conviction.

                 4.     The defendant shall not file or interpose any claim or assist others to file or

interpose any claim to any property against which the government seeks to execute the Forfeiture

Money Judgment in any administrative or judicial proceeding. The defendant shall fully assist the

government in effectuating the payment of the Forfeiture Money Judgment. If the Forfeiture

Money Judgment is not received as provided above, the defendant shall forfeit any other property

of his up to the value of the outstanding balance, pursuant to 21 U .S.C. § 853(p).

                 5.     The defendant knowingly and voluntarily waives his right to any required

notice concerning the forfeiture of the monies and/or properties forfeited hereunder, including

notice set forth in an indictment or information.        In addition, the defendant knowingly and

voluntarily waives his right, ifany, to a jury trial on the forfeiture of said monies and/or properties,

United States v. Brian S. Ofsie, 19 CR 175 (SJF)
Order of Forfeiture
Page2
and waives all constitutional, legal and equitable defenses to the forfeiture of said monies and/or

properties, including, but not limited to, any defenses based on principles of double jeopardy, the

Ex Post Facto clause of the Constitution, any applicable statute of limitations, venue, or any

defense under the Eighth Amendment, including a claim of excessive fines.

                6.     The entry and payment of the Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount, or a payment of any income taxes

that may be due, and shall survive bankruptcy.

                7.     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this Order shall become

final as to the defendant at the time of sentencing and shall be made part of the defendant's sentence

and included in the judgment of conviction. This Order shall become the Final Order of Forfeiture,

as provided by Fed. R. Crim. P. 32.2(c)(2). At that time, the monies and/or properties forfeited

herein shall be forfeited to the United States for disposition in accordance with the law.

                8.     This Order shall be binding upon the defendant .and the successors,

administrators, heirs, assigns and transferees of the defendant, and shall survive the bankruptcy of

any of them.

                9.     This Order shall be final and binding only upon the Court's "so ordering"

of the Order.

                10.    The Court shall retain jurisdiction over this action to enforce compliance

with the terms of this Order and to amend it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

                11.    The Clerk of the Court is directed to send, by inter-office mail, five (5)

certified copies of this executed Order to the United States Attorney's Office, Eastern District of




United States v. Brian S. Ofsie, 19 CR 175 (SJF)
Order of Forfeiture
Page 3
•




    New York, Attn: Brian Gappa, FSA Paralegal, 610 Federal Plaza, 5th Floor, Central Islip, New

    York 11722.

            entral Islip, New York
        --~f.<4---b---....;, 2019
                                                                       '

                                                                     )
                                                       s/ Sandra J. Feuerstein
                                              HbNORABLJ'A~S1NDRA J. FEUERSTEIN
                                              UNITED S~1E DISTRICT JUDGE
                                              EASTERNTIIS   CT OF NEW YORK




    United States v. Brian S. Ofsie, 19 CR 175 (SJF)
    Order of Forfeiture
    Page4
